Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 2/26/2021. Applicant has submitted a 37 CFR 1.132 Declaration. However, this action is made final.

Declaration under 37 CFR 1.132

The Declaration under 37 CFR 1.132 filed 2/26/2021 is insufficient to overcome the rejection of claim 1 based upon the 35 USC 102 Rejection in view of Wang et al., US 61596360 as set forth in the last Office action because:  Applicant did not present examples based on Wang et al., to compare with the Application.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4, 5, 7, 8, 11, 12, 24, 26, 27, 29, 31,32, 38, 42, 43, 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US 6159636.
Regarding claim 1, Wang et al., teaches a chemically or electrochemically pre-lithiated cathode for use in an electrochemical cell (claim 1 of Wang et al.)  comprising: a cathode active material wherein the cathode active material comprises the chemical formula: Li.sub.1+aM.sub.xO.sub.y (claim 1 of Wang et al.,) and is pre-lithiated prior to assembly into an electrochemical cell, where 0<a.ltoreq.1, 0<x, 2.ltoreq.y.ltoreq.6, and M is one or more elements selected from the group consisting of one or more transition metals, Al, B, Mg, and combinations thereof (col. 2, lines 22-51). Regarding claim 2, Wang et al., teaches cathode of claim 1 wherein 0.02<a.ltoreq.1 (col. 2, lines 22-51).Regarding claim 4, Wang et al., teaches cathode of claim 1 wherein the pre-lithiated cathode active material comprises the chemical formula: Li.sub.1+aNi.sub.xCo.sub.yMn.sub.zO.sub.2, where, 0<a.ltoreq.1, 0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, 0.ltoreq.z.ltoreq.1, and wherein at least one of x, y, or z is non-zero (col. 2, lines 22-51; col. 3, lines 29-54). 
Regarding claim 7, Wang et al., teaches the pre-lithiated cathode has a substantially spinel structure (abstract; col. 2, lines 22-51). Regarding claim 8 Wang et al., teaches the pre-lithiated cathode has a substantially layered structure (abstract; col. 4, lines 31-65). 
Regarding claim 11, Wang et al., teaches the cathode active material is described by the general formula: Li.sub.1+aD.sub.vNi.sub.xCo.sub.yMn.sub.zA.sub.wO.sub.2, where, 0<a.ltoreq.1, 0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, 0.ltoreq.z.ltoreq.1, 0.ltoreq.w.ltoreq.0.15, 
Regarding claim 31, Wang et al., teaches rinsing the pre-lithiated cathode active material (col. 5, lines 19-19-25). Regarding claim 32, Wang et al., teaches drying the pre-lithiated cathode active material (col. 5, lines 29-50). Regarding claim 38, Wang et al., does not teach the pre-lithiated cathode is characterized by a first charge capacity greater than a control otherwise identical non-prelithiated cathode. However, Wang et al., discloses all the limitations of the cathode and therefore the first charge capacity would be greater than a control otherwise identical non-prelithiated cathode. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.Regarding claim 42, Wang et al., teaches the pre-lithiated cathode comprises the chemical formula: Li.sub.1+aM.sub.xO.sub.y where, 0.ltoreq.a.ltoreq.1, 0<x, 2.ltoreq.y.ltoreq.6, and M is one or more elements selected from the group consisting of one or more transition metals Al, B, Mg, and combinations thereof; or ii) wherein the pre-lithiated cathode comprises the chemical formula: Li.sub.1+aNi.sub.xCo.sub.yMn.sub.zO.sub.2 where, 0<a.ltoreq.1, 0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, and 0.ltoreq.z.ltoreq.1 wherein at least one of x, y, or z is non-zero; or iii) wherein the cathode active material comprises the general formula: Li.sub.1+aD.sub.yNi.sub.xCo.sub.yMn.sub.2A.sub.wO.sub.2 where, 0<a.ltoreq.1, 0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, 0.ltoreq.z.ltoreq.1, 0.ltoreq.w.ltoreq.0.15, 0.ltoreq.v.ltoreq.0.10, where at least one of x, y, or z is non-zero, A is one or more elements selected from the group comprising Sc, Ti, V, Cr, Fe, Cu, Zn, Al, Ga, Ge, As, B and Mg, and D is . 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9, 20, 30, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 6159636, in view of Kren et al., US 2013/0260254.

Regarding claim 9, Kren et al., US 2013/0260254 teaches the layered structure is an .alpha.-NaFeO.sub.2 structure.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Kren et al., into the teachings of Wang et al., because Kren et al., teaches that “the most common of the cathode materials is lithium cobalt oxide having an alpha-NaFeO.sub.2 structure” (0064).
Regarding claim 20, Wang et al., does not teach a thermodynamic potential of the pre-lithiated cathode is less than 3.0 V versus Li. Regarding claim 20, Kren et al., teaches a thermodynamic potential of the pre-lithiated cathode is 3.0 V versus Li (0074; 0080), and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).Regarding claim 30, Wang et al., does not teach a current density of the step of applying is 0.2-20 mA/cm.sup.2, optionally 10 mA/cm.sup.2. Regarding claim 30, Kren et al., does not teach a current density of the step of applying is 0.2-20 mA/cm.sup.2, optionally 10 mA/cm.sup.2 (0.240 mA; 0074; 0080).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Kren et al., into the teachings of Wang et al., because Kren et al., teaches “capacity of the at least one negative electrode for taking 
up lithium is higher than that of the at least one positive electrode, the at 

the entire mobile lithium contained in the cell, and the mobile lithium is 
contained in the cell in an amount which exceeds the capacity of the at least 
one positive electrode for taking up lithium.” (0012).Regarding claim 39, Wang et al., does not teach the first charge capacity is 10 mAh/g or greater relative to the control. Regarding claim 39, Kren et al., teaches the first charge capacity is 10 mAh/g or greater relative to the control (0074; 0077; 0080).Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Kren et al., into the teachings of Wang et al., because Kren et al., teaches a capacity within the claimed range would provide “capacity of the at least one negative electrode for taking up lithium is higher than that of the at least one positive electrode, the at least one negative electrode has a higher capacity than required for taking up 
the entire mobile lithium contained in the cell, and the mobile lithium is contained in the cell in an amount which exceeds the capacity of the at least one positive electrode for taking up lithium.” (abstract).

Response to Arguments
6.	Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. The Applicant argues that “Wang fails to describe a cathode active material that is “pre-lithiated” as the term is defined in the present specification.”  However, Applicant fails to point out how Wang explicitly fails to teach a pre-lithiated cathode active material as defined in .
Additionally, regarding the 37 USC 1.132, the Applicant did not present examples based on Wang et al., to compare with the Application.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727